

117 S1269 IS: To require the Secretary of the Interior and the Secretary of Agriculture to complete an interagency report on the effects of special recreation permits on environmental justice communities, and for other purposes.
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1269IN THE SENATE OF THE UNITED STATESApril 21, 2021Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior and the Secretary of Agriculture to complete an interagency report on the effects of special recreation permits on environmental justice communities, and for other purposes.1.Interagency report on the benefits of special recreation permits to environmental justice communities(a)DefinitionsIn this section:(1)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects than other communities.(2)Federal land management agency; Federal recreational lands and waters; SecretariesThe terms Federal land management agency, Federal recreational lands and waters, and Secretaries have the meanings given the terms in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801). (3)Recreation service providerThe term recreation service provider means an individual or entity that—(A)provides outfitting, guiding, or other recreation services; or(B)conducts recreational or competitive events, including incidental sales.(4)Special recreation permitThe term special recreation permit means a permit issued by a Federal land management agency for specialized individual or group uses of Federal recreational lands and waters, including—(A)for outfitting, guiding, or other recreation services;(B)for recreation or competitive events, which may include incidental sales;(C)for the use of—(i)a special area; or(ii)an area in which use is allocated;(D)for motorized recreational vehicle use in compliance with an applicable travel management plan or other regulation; and(E)for a group activity or event.(b)ReportNot later than 3 years after the date of enactment of this Act, the Secretaries shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(1)the estimated use of special recreation permits by recreation service providers serving environmental justice communities;(2)any national, regional, State, local, or site-specific policies, including any policies required under the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.), that facilitate public land access for recreation service providers serving environmental justice communities;(3)any case studies that may provide illustrative examples of the manner in which special recreation permits, partnerships, or cooperative agreements are being effectively used by land managers for the purpose of providing public land access to recreation service providers serving environmental justice communities;(4) any barriers to public land access for recreation service providers serving environmental justice communities; and(5)any recommendations for agency policy, or if necessary, action by Congress, to encourage and simplify public land access for recreation service providers serving environmental justice communities.(c)Voluntary participation by recreation service providersFor purposes of preparing the report under subsection (b), the Secretaries—(1)shall contact all existing or prospective recreation service providers to request a voluntary estimate of the number of user days used by or, in the case of a prospective recreation service provider, expected to be used by, individuals from environmental justice communities during the period covered by the report;(2)shall request from recreation service providers and interested members of the public any other information required for the report; and(3)shall not use the participation of, or the provision of information to the Secretaries by, a recreation service provider under this subsection as a condition of a special recreation permit.